Citation Nr: 1111973	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps Reserve (USMCR) from November 1960 to May 1961, and in the United States Army from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran did not engage in combat during military service.  

3.  Credible evidence corroborating the Veteran's claimed in-service stressors has not been presented.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate his claim, and has fully disclosed VA's duties to assist him.  In January 2006 and January 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, personnel records, separation documents, and VA medical records.  In February 2011, the Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  Although the Veteran has suggested that there is additional evidence, this assertion is not supported by the record, and is not credible.  The Board is not aware of any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds, however, that the record, which does not reflect credible evidence of an in-service injury or stressor event, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as credible evidence has not been presented of an in-service injury or stressor, as will be discussed in greater detail below.  Id. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication of his claim at this time is warranted.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (corrected a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such a stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the veteran engaged in combat with the enemy and his/her alleged stressor is combat-related, then his/her lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did not engage in combat with the enemy or that he/she did engage in combat, but that the alleged stressor is not combat related, then his/her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his/her testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the veteran engaged in combat, his lay testimony regarding lay stressors will be accepted as conclusive evidence of the presence of in-service stressors.").  If the veteran was not engaged in combat, he/she must introduce corroborative evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does not reflect that the Veteran participated in combat during military service, and the Veteran's claimed stressors are not combat-related.  The Veteran's DD Forms 214 are negative for the Combat Infantryman Badge, Purple Heart medal, or similar award for combat participation; thus, the Veteran's claimed stressors require corroborative evidence.  The Veteran's statements and the corroborating evidence will be discussed below.  

In November 2005, the Veteran filed a claim of service connection for PTSD.  He wrote that after his return from Vietnam he had difficulty going out at night or being in situations where the terrain was similar to Vietnam.  He wrote that after leaving the Marine Corps, he continued to relive the images from Vietnam and decided to confront them by enlisting in the Army.  He asserted that this plan was ineffective in that he continued to relive the fear felt during service, in particular when he was out after dark or walked through wooded areas.  He wrote that he was shot on a porch of a "hooch" in Vietnam (military slang for a thatched hut), and subsequently awarded a Purple Heart medal.  Since that time, he asserted, he was unable to maintain relationships of any duration with women.  The Veteran wrote that at such a young age he was unable to handle seeing people die at close range, and being a target himself.  He was told that he was not "connected" emotionally, and his family relationships deteriorated.  In addition, the Veteran described how ever since a camping trip in 2003, he experienced reoccurring nightmares and recollections, or hallucinations of the moment he was shot, and responded by pushing these thoughts away or reverting to drug use.  He contended that he was sober, and worked through these reoccurring thoughts with Leslie Eaton, M.D., a VA staff psychiatrist.  He did not want to be weak or labeled as a casualty of Vietnam.  He hoped that PTSD classes would assist him, and enable him to maintain relationships with family and friends, and avoid a return to prison.  He described recognizing symptoms based on literature given to him by his therapist, and identified or described anxiety, anger, isolation, and avoidance of conflicts.  

VA treatment notes from August 2004 to January 2006 are of record.  In an August 2004 PTSD screen, the Veteran denied having had any experience that was so frightening, horrible, or upsetting that, in the past month, he had nightmares about it, or thought about it when he did not want to or felt numb or detached from others, activities, or his surroundings.  The Veteran, however, acknowledged having had an experience so frightening, horrible or upsetting that, in the past month, he tried hard not to think about it or went out of his way to avoid thinking about it, and was constantly on guard, watchful or easily startled.  In September 2004, the Veteran denied symptoms of PTSD.  The Veteran described his military experience as "vast" and stated that he enlisted in the Marine Corps, then the Army, and served a total of 14 years.  He reported working as a painter, mechanic, and infantryman, and contended that he was involved in combat.  He was assessed as having a Global Assessment of Functioning (GAF) score of 70.  In November 2004, the Veteran had major depression; PTSD and bipolar disorder were to be ruled out.  In October 2005, the Veteran complained that he had been robbed a few months earlier, and had since experienced anxiety.  He reported symptoms to include intrusive memories; nightmares; hypervigilance; increased startle response; checking the perimeter throughout the night; sleeping 2 to 4 hours a night, or 6 hours with medication; avoiding crowds; facing exits; avoiding reminders of Vietnam; emotional numbing; dissociation; and, a sense of a foreshortened future.  The Veteran again reported that he was in the Marine Corps, then the Army, totaling 14 years.  He stated that he witnessed a man who was standing against a building looking out with binoculars get shot and fall against the building so that he remained standing, and others did not realize that he was deceased.  

The Veteran was diagnosed as having PTSD in October 2005, and assessed as having a GAF score of 55.  The Veteran's symptoms were reportedly trauma-related, and he explained that he had only recently sought treatment, because until his recent robbery he was hesitant to be viewed as a disabled veteran.  He reported substance abuse interwoven with emotional difficulties, and relayed problems, including 5 prison sentences totaling approximately 11 years for drug possession and distribution.  He reported that he continued to smoke crack when he was frustrated and had a self-defeating attitude.  Importantly, at this time, the Veteran reported his military history as service in the U.S. Marine Corps from 1960 to 1966, with service in Vietnam from 1965 to 1966, as a painter, and combat exposure limited to sporadic enemy mortar attacks.  He reported volunteering with the U.S. Army from 1968 to 1969, serving as an infantry rifleman, with repeated experiences of combat.  He denied participating in or observing atrocities, but reported that he saw American soldiers killed and at times felt it was likely that he too would be killed.  Of note, he did not reference being shot and hospitalized for 4 months, as he later claimed.  On examination, "attentional difficulties" when the Veteran discussed emotional topics such as Vietnam and his childhood were noted.  

Subsequent treatment records show the Veteran vaguely discussed experiences he claimed occurred in Vietnam.  In December 2005, the Veteran discussed a recent Vietnam-related dream, and his clinical psychologist noted themes of fear of the unknown and anxiety about his own destructive-potential were prominent.  The Veteran reported that he held the grief inside and avoided talking about Vietnam throughout the years, particularly the deaths of friends.  In January 2006, the Veteran identified a passive wish for death in Vietnam as part of a self-defeating lifelong pattern.  A note, based on the Veteran's reported history, suggested the Veteran's combat experiences in Vietnam exacerbated his long-time mood problems and interpersonal difficulties.  Treatment focused on encouraging the Veteran to discuss the combat-related trauma memories, in the hope of increasing his ability to cope without being overwhelmed and resorting to drugs.  In February 2006, the Veteran reported conflicted emotions about opening up to his girlfriend regarding his Vietnam-related grief issues.  In March 2006, the Veteran reported that his thoughts about Vietnam were hard to deal with, and complained that news about the war in Iraq brought up memories of Vietnam.  He stated that nightmares about Vietnam continued to be problematic, and the Veteran contended that service in Vietnam resulted in feelings of isolation.  The Veteran discussed coping with interpersonal losses, beginning with friends killed in Vietnam, but focusing on recent loss.  

In January 2006, the Veteran submitted a stressor statement.  He listed one incident, in approximately February 1965 in Qang Tri province, in which he claimed to have been shot by a "tunnel rat" while standing on the porch of a "hooch."  He wrote that the first round caught his ammunition belt on the magazine, and threw him backwards, and that a shell went into his mid-section and exited below his sternum.  As a result, he claimed to have been air-lifted to Japan and to have been hospitalized for 4 months, returning to his unit just prior to being sent home.  He wrote that he was awarded the Purple Heart and Combat Infantryman Badge for this incident.  The Veteran also alleged a stressor incident in which he learned that his long-time friend, Frank Tamayo, had been killed when his patrol unit walked into an "L-shaped" ambush.  The Veteran wrote that this incident took place in approximately April 1968 in Pleiku, and caused him to be filled with anger and grief.  

A letter received in February 2007 from [redacted], the Executive Director of [redacted]., a residential facility, indicated that since April 2000 the Veteran participated in the clean and sober program.  Ms. [redacted] wrote that the staff noticed bizarre behaviors such as the Veteran's habit of walking down the middle of the street, which he contended developed post-service in the 1960s, and enabled him to feel more comfortable because he could see what approached him.  Ms. [redacted] wrote that the Veteran's fears, such as his inability to be in the woods after dark, became evident on a camping trip, as well as nightmares from which he awoke screaming.  Ms. [redacted] wrote that the Veteran was unable to deal with death, such that he screamed and cried for two days following the accidental death of a pet, with a similar reaction after one of the staff died.  After each incident, the Veteran was noted to become very depressed and turned inward.  

In January 2007, the Veteran stated that he was inducted into the Marine Corps as a reserve in November 1960 until early 1966; however, he contended that he changed his designation to active service after basic training, and shipped to Vietnam in May 1961.  The Veteran reiterated that he was shot during his tour of duty while in the Marine Corps, medevaced to Japan, and hospitalized in Okinawa for 4 months.  He stated that after his hospitalization he returned to base camp in Vietnam, then to Camp Pendleton, where he remained on temporary duty status at San Clemente until 1966.  He wrote that he had since had surgery for adhesions on the wound, a 1/2 inch indented rut from 4 inches below his naval to his sternum from an AK 47 shell that deflected off of his ammunition magazine, and entered through his abdomen.  The letter stated that he was residing at the transitional home, [redacted], grappling with addiction, and being treated for PTSD.  He wrote that although he obtained DD Forms 214 through then Representative Doolittle, there was no copy of his discharge from active service to show his Purple Heart, but that Rep. Doolittle's office would attempt to obtain the same.  No subsequent records to show service in Vietnam were submitted by the Veteran or attained by VA, despite numerous attempts.  

The Veteran included Rep. Doolittle's letter, which stated the Director of National Personnel Records Center (NPRC) had provided copies of the Veteran's military records.  A DD Form 214 from the USMCR showed that from November 1960 to May 1961 the Veteran had 6 months of ACDUTRA, then was transferred to a reserve unit in Sacramento, California.  No foreign and/or sea service was indicated.  A DD Form 214 for service in the Army, from July 1966 to July 1968, showed 7 years, 8 months, 19 days total service, with 2 years, 6 months active service; however, there was no foreign and/or sea service. 

VA requested verification of the Veteran's service for the period from May 1961 to July 1966, as well as service treatment records from this period, the entire personnel record, and copies of any separation documents, to include DD Forms 214 or their equivalent.  One response showed the Veteran performed no active duty other than for training purposes during that 1961 to 1966 time period.  Complete service treatment records, personnel records, and separation documents were mailed to VA.  These records did not include evidence that the Veteran was in Vietnam, or otherwise shot and hospitalized. 

In December 2007, a letter from Dr. Eaton acknowledged the Veteran had been a patient since 2004.  Based on his reported history, Dr. Eaton wrote that he displayed chronic symptoms of combat-related PTSD and associated depression.  In particular, she suggested that the Veteran avoided reminders of Vietnam, sensed a foreshortened future, and displayed emotional numbing and dissociation.  Dr. Eaton indicated that the stress of giving a deposition would likely increase his PTSD symptoms, and that it was contraindicated for the Veteran to give a deposition, serve on a jury, or testify as a witness.  

Also in December 2007, the Veteran contended that he called Quantico and St. Louis, and was informed that they had his service records and medical records from when he was shot and air lifted to Japan.  In January 2008, the Veteran again wrote that he was awarded a Purple Heart.  

In February 2008, the Veteran wrote that he had been told by VA that his service number belonged to a World War I veteran, and that he needed to apply for correction of his military records, which he did.  The Veteran submitted his application for correction, which showed that he believed his service number was incorrect, and that this prevented him from obtaining a DD Form 214 showing his service in Vietnam, and records to prove that he was shot there.  No response to his application was received.  The Veteran, however, contended that he called Quantico, and learned that his records were actually under the number he had earlier provided VA.  He sent a written request for records to NPRC in St. Louis.  The Veteran included the NPRC's response, which showed that legally, despite the NPRC's physical custody, the U.S. Marine Corps retained jurisdiction of the records, and that his inquiry had been forwarded to the correct Personnel Management Support Branch.  The Veteran again wrote that Rep. Doolittle's office had obtained his DD Forms 214 from basic training, although the DD Form 214 to show service in Vietnam, or records to show injury, were not obtained.  The Veteran did not explain why the DD Form 214 for the period from July 1966 to July 1968 indicated 0 years of foreign and/or sea service, even though it was after the period he claimed to have served in Vietnam.  The Veteran asserted his claim should not have been decided without receipt of his DD Form 214 showing service in Vietnam.  

In February 2011, the Veteran did not attend his scheduled Travel Board hearing; however, as indicated by Dr. Eaton, this would have been contraindicated for his PTSD disability.  The evidence of record is adequate to decide the Veteran's claim.

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to an injury, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Despite the Veteran's current diagnosis for PTSD, the Veteran's claimed stressors cannot be corroborated.  

The record fails to support the Veteran's alleged stressor incidents, which are predicated on service in Vietnam, and contradicted by the evidence of record.  In November 2004 the Veteran's medical records show that he reported witnessing someone get shot; yet, the Veteran did not assert that he himself was shot.  Then in October 2005, the Veteran denied participating in or observing atrocities, and although he reported fearing that he too might be killed, he did not raise either stressor which he now claims.  To be shot and hospitalized for four months is such a traumatic experience that it is improbable the Veteran did not raise it when discussing traumatic events with VA mental health providers.  In addition, the Veteran stated that he shipped to Vietnam after finishing training and changing his Reserve designation; yet, service treatment records from 1961 to 1965 indicate that he had Reserve annual examinations in the United States, including in Camp Pendleton, California, and Sacramento, California.  The Veteran approximated his stressor incidents occurred in February 1965 and April 1968; however, his DD Form 214 indicates that he did not have any foreign and/or sea service by July 1968.  Also, the record of service shows that in 1965 he was a body repairman, and auto mechanic with the USMCR in Sacramento, California.  In addition, a service medical record from June 1965 indicates that he was seen in Santa Ana, California for a chemical burn to his eyes from a paint thinner accident, which is near in time to when the Veteran suggests he would have been released from service following his gunshot wound.  The Veteran claimed to have had surgery for his wound incurred in service, yet he did not provide any medical documentation, or details as to medical provider and date of the surgery, or even a photograph of the current wound.  No scars of the body were identified in service, other than those that were previously noted on his entrance examination.  Personnel records from 1960 to 1966, in addition to his DD Form 214, indicate that he did not have combat service, and that he was in the Reserves.  Starting in July 1966 through July 1968 the Veteran was in the Army infantry; however, his corresponding DD Form 214 still shows no foreign and/or sea service.  In addition, his corresponding personnel records show that he was in Fort Lewis, Washington, Fort Rucker, Alabama, and Fort Benning, Georgia.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for PTSD, and his claim must be denied.  Specifically, the Board finds the Veteran to be not credible.  There is no evidence corroborating the Veteran's claimed stressors.  Regarding his alleged wound and in-service hospitalization, the service records show that the incident did not occur.  Although he has repeatedly alleged he required hospitalization for four months, his service treatment records for the requisite time period do not confirm this.  The Veteran has not offered any corroborating evidence of this incident, although he has indicated that he was told by NPRC that these records exist, the VA has an NPRC response stating the Veteran did not have active service other than for training during the pertinent period from 1961 to 1966.  The Veteran alleged he has a scar from the wound, yet no photograph(s) confirm this.  The Veteran had no Vietnam service, or any foreign service.  

Regarding the second stressor, he reported that he lost a long-time friend while in Vietnam, yet, again, his service records show no foreign and/or sea service, such that he was not in Vietnam.  For this reason, service connection for PTSD is not warranted.  

The Board has also considered the applicability of the revised version of 38 C.F.R. § 3.304(f), as discussed above.  Although the revisions do lessen the evidentiary requirements for the establishment of an in-service stressor, they do not require VA to accept a claimant's testimony alone in all situations in which the reported stressor is related to "fear of hostile military or terrorist activity."  Rather, such testimony "may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (emphasis added).  In the present case, because the Board does not find the Veteran either to have participated in combat, or to be credible regarding his alleged stressors during military service, the Board does not find his testimony to be sufficient proof of his stressors.  

The preponderance of the evidence is against the award of service connection for PTSD, as credible evidence corroborating the Veteran's claimed in-service stressors has not been presented, and the Board finds that the Veteran is not credible.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


